Citation Nr: 1122834	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  05-08 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable rating for constipation.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from February 1977 to October 1979.  

In May 2008, the Board of Veterans' Appeals (Board) confirmed and continued a February 1996 rating action in which the RO had denied the Veteran's claim of entitlement to service connection for paranoid schizophrenia.  The RO also confirmed and continued a September 2001 rating action in which the RO had denied the Veteran's claim of entitlement to service connection for GERD.  In addition, the Board confirmed and continued an April 2002 rating action in which the RO had denied the Veteran's claim of entitlement to service connection for IBS.  The Veteran disagreed with those decisions and filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court).  

In September 2010, the Court affirmed the denial of entitlement to service connection for paranoid schizophrenia.  The Court vacated the Board's May 2008 decision with respect to the other two issues:  Entitlement to service connection for GERD and IBS.  The Court remanded those matters to the Board for proceedings consistent with the Court's opinion.  

After reviewing the record, the Board finds that additional development of the evidence is warranted with respect to the issues of entitlement to service connection for GERD and IBS.  Accordingly, they are REMANDED to the RO for that development.  VA will notify the Veteran if further action is required.

In conjunction with its May 2008 decision, the Board remanded for further development the issues of entitlement to an initial rating in excess of 30 percent for PTSD and entitlement to an initial compensable rating for constipation.  Following the requested development, the RO confirmed and continued those ratings.  Thereafter, the case was returned to the Board for further appellate action.  The Board retains jurisdiction over those issues; and, therefore, they will be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2010).  

In March 2011, the Veteran, through his representative, raised contentions to the effect that service connection was warranted for alcohol and drug abuse due to the Veteran's service-connected PTSD.  He also raised contentions to the effect that the Veteran had developed GERD and IBS as a result of that alcohol and drug abuse and that service connection was, therefore, warranted for GERD and IBS on a secondary basis.  Those claims have not been certified to the Board on appeal nor have they otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over those claims, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2010).  However, they are referred to the RO, for appropriate action.


FINDINGS OF FACT

1.  Since service connection became effective November 6, 2000, the Veteran's PTSD, manifested primarily by sleep disturbance, nightmares, intrusive recollections of his inservice trauma, a sensitivity to and avoidance of the reminders of that trauma, undue jumpiness, hypervigilance/paranoia, a flattened affect, anger and conflict with others, and general estrangement in the community, has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  Since service connection became effective May 8, 2002, the Veteran's constipation, manifested primarily by occasional episodes of abdominal distress, is productive of no more than mild impairment.  



CONCLUSIONS OF LAW

1.  Since service connection became effective November 6, 2000, the criteria have been met for a 50 percent rating for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  Since service connection became effective May 8, 2002, the criteria have not been met for a compensable rating for constipation.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.114, Diagnostic Code 7399-7319 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to increased initial ratings for his service-connected PTSD and constipation.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In March 2004, the RO granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 30 percent rating, effect November 6, 2000.  The RO also granted entitlement to service connection for constipation and assigned a noncompensable rating, effective May 8, 2002.  The Veteran disagreed with those ratings, and this appeal ensued.

During the course of the appeal, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by the Veteran, and notice of the evidence VA would attempt to obtain.  In particular, VA informed the Veteran that in order to establish an increased rating for his service-connected disabilities, the evidence had to show that such disabilities had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the following relevant evidence:  the Veteran's Social Security records; records reflecting the Veteran's VA treatment from November 2000 to July 2010; records reflecting the Veteran's treatment at the Richmond Center from March 2003 to April 2004; records reflecting the Veteran's hospitalization at the Mary Greeley Medical Center from September to October 2003 and his treatment there in August 2006; records reflecting the Veteran's treatment at the Clarinda Correctional Facility from January 2005 through August 2006; and the report of a November 2007 examination performed for the Iowa Veterans' Home.

In February 2004, September 2007, July 2008, and July 2010, VA examined the Veteran, in part to determine the extent of impairment due to his service-connected PTSD and/or constipation.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, with respect to the increased rating issues, the Board will proceed to the merits of the appeal.

The Factual Basis

From November 2000 through July 2010, the Veteran has been treated by VA for psychiatric disorders, primarily diagnosed as a schizoaffective disorder, PTSD, and polysubstance abuse.  From November 2000 to April 2002, the Veteran was treated for schizoaffective disorder.  The assigned GAF was primarily from 40 to 45.  PTSD was first identified in April 2002.  The assigned GAF continued to be 45.  

From March 2003 through April 2004, the Veteran was followed at the Richmond Center for schizoaffective disorder, depressed type; alcohol abuse; and cannabis abuse.  

In April 2003, the Veteran was hospitalized by VA for the treatment of appendicitis.  It was noted that he his history included some reflux, pancreatitis, and post-prandial abdominal pain relieved by Rolaids.  On the morning of admission, the Veteran had been awaked by a right, subcostal epigastric pain, which was dull and nonradiating.  He denied nausea, vomiting, or diarrhea.  Following an examination, he was admitted to the Surgery Service for an emergent laparoscopic appendectomy.  On the day of discharge 6 days later, he had returned to a regular diet.  

From September to October 2003, the Veteran was hospitalized at the Mary Greeley Medical Center for chronic and paranoid schizophrenia, probable medication noncompliance.  He thought that people were dragging him out of his apartment at  night or sexually abusing him at night.  During his hospitalization, it was noted that his abdomen was soft and nontender with no masses or hepatosplenomegaly.  His bowel sounds were present and active.  

In October 2003, the Veteran was hospitalized by VA for an increase in his paranoid and delusional thoughts.  He expressed concerns that there had been a shooting in his home area and that at times, he would leave his home to personally investigate.  His parole officer found that the Veteran was carrying a knife for protection.  In November 2003, following a workup and treatment, the Veteran was discharged with a diagnosis of chronic paranoid schizophrenia.  During his October 2003 hospitalization, the Veteran's abdomen had been soft and nontender with active bowel sounds.  

In February 2004, the Veteran underwent a VA examination of his esophagus and hiatal hernia.  He stated that he was constipated, if he did not take laxatives and believed that such a situation had started overseas in service.  He also reported occasional diarrhea, the last time two months prior to the examination.  He attributed that to the food he ate and noted that it occurred every 2 to 3 months.  

On examination, the Veteran was 70 inches tall and weighed 207 pounds.  His abdomen was soft and obese.  His bowel sounds were positive in all quadrants, and no bruits were auscultated.  There was no hepatosplenomegaly or masses noted and no guarding, tenderness, rebound, or rigidity.  The diagnoses included chronic constipation, secondary to one or more medications which the Veteran had been taking for his mental health disorder.

In February 2004, the Veteran also underwent a VA psychiatric examination, to determine, the nature, etiology, and  the extent of impairment due to any psychiatric disability found to be present.  The Veteran reported trauma in service in which he was a military policeman responding to a multiple shooting.  He reported intrusive recall and nightmares of the incident, each approximately 3times a week, as well as sleep disturbance in general.  He seemed to be sensitive to reminders of the incident and liked to avoid them.  He stated that he tended to be nervous and worried.  He also stated that he was generally all right in public but that he tended to be suspicious and self conscious.  He denied a startle reaction and did not indicate, strongly, that he was socially isolated.  He reported that he was estranged from his children.  He admitted to delusions or persecution, auditory hallucinations, and some episodes of agitation.  He indicated a moderate level of depression and low moods.  At those times, he would talk to friends.  It was also noted that he was better controlling his alcohol use.  He had occasional thoughts of suicide but no intent and denied crying spells.

On examination, the Veteran presented as a chronic psychiatric patient with a flat affect.  He did show some flexibility as the interview progressed.  His speech was logical and related, but there was a clear indication of ideas of persecution and a report of auditory hallucinations.  The Veteran did not appear to be agitated, depressed or angry.  His cognitive status was, generally, good, and no obsessions or compulsions were elicited.  He was oriented to time, place, and person, and he demonstrated an adequate memory and concentration for the purposes of the interview.  He reported recent sleep disturbance, better with medication.  

Based on the Veteran's statements regarding his trauma and symptoms, the examiner appeared to meet the criteria for schizoaffective disorder, polysubstance dependence, and PTSD.  The examiner assigned a GAF of 42 and stated that the PTSD provided approximately 1/3 of the Veteran's social and industrial impairment as reflected in his GAF's.  The examiner stated that the primary reasons for the Veteran's severe problems and lack of employment had to do with the other two diagnoses, schizoaffective disorder and polysubstance abuse.  

In February 2005, the Veteran was incarcerated for a probation violation.  Records from the Clarinda Correctional Center, dated from April 2005 through February 2006, show that the Veteran was followed for a psychiatric disorder, primarily diagnosed as chronic, paranoid schizophrenia; alcohol dependence; and amphetamine dependence.  Also noted was a depressive disorder, not otherwise specified.

In September 2007, the Veteran was examined by VA to determine the extent of impairment due to his service-connected PTSD.  The history of his inservice stressor was noted, as were the reported symptoms of PTSD.  It was noted that the Veteran had been released from incarceration in July 2006.  He was reportedly receiving Supplemental Security Income from the Social Security Administration, rather than disability benefits.  He had been living at the Iowa Veterans Home since December 2006.  

On examination, the Veteran's manner suggested a flat affect, not acute distress.  His speech was mostly logical and related, with the exception of sharing some delusional material.  He reported definite delusions but did not respond to auditory hallucinations during the examination.  No obsessions or compulsions were elicited, and there was no flight of ideas or loosening of associations.  He was oriented to time, place, and person with adequate memory and concentration for the purpose of the interview.  He complained of problems with recent memory, primarily, not viewed as extreme.  His sleep disturbance was reportedly significant, and he complained of a poor appetite.

Following the examination, the diagnoses were schizoaffective disorder, chronic; polysubstance dependence, in remission; and PTSD.  The examiner assigned a GAF of 42.  The examiner noted the Veteran's desire for a higher rating for PTSD.  The examiner also noted that the Veteran's Social Security records did not contain any reference to PTSD.  The examiner commented that there did not seem to be any additional material on file which would warrant a higher rating.  The examiner concluded that the Veteran continued to present himself as someone who would experience occasional decreases in work efficiency or intermittent inability to perform occupational tasks due to PTSD signs and symptoms, but would generally demonstrate satisfactory functioning were it not for his nonservice-connected mental disorders.  The examiner stated that for example, the Veteran would likely over react to intrusions on his personal space and feel somewhat confined and feel somewhat confined if he had to be in a situation where he worked at close quarters with others.  The Veteran's re-experiencing symptoms were also felt to partially contribute to his sleep problems.

In January 2007, during a consultation with the VA Gastroenterology Service, the Veteran reported symptoms of GERD; recurrent right lower abdominal pain with intermittent diarrhea and likely irritable bowel syndrome.  His abdomen was soft and nontender, and he had positive bowel sounds.  

The Veteran's Social Security records were received by VA in February 2007.  They show that he had been awarded disability benefits.  It was noted that in May 1988, he had been found to be disabled due to paranoid schizophrenia and alcohol abuse.  The associated records reflect his treatment from June 1985 to July 2000.

In April 2007, it was noted that a VA esophagogastroduodenoscopy had been normal.  

In November 2007, the Veteran was examined at the Iowa Veterans Home.  He reported that he had been sober for over a year.  He also reported some problems with chronic heartburn, which were manageable.  On examination, the Veteran's abdomen was soft, nontender, and nondistended without hepatosplenomegaly.  His bowel sounds were positive throughout.  Following the examination, the diagnoses included constipation/irritable bowel syndrome and chronic paranoid schizophrenia.  

During VA treatment in April 2008, it was noted that the Veteran was taking laxatives of alternating constipation and diarrhea.  He stated that his constipation was under control with medication, and it was also noted that a 2006 colonoscopy had been normal.  His weight was reportedly down 10 pounds to 215 pounds.  

In July 2008, the Veteran was examined by VA to determine the extent of impairment due to his service-connected constipation.  The examiner reported that his weight was stable.  He reportedly felt nauseous once a month but did not vomit.  He reported constipation 3 times a week and that nurses had told him his heartburn was a symptom of his constipation.  He denied that the constipation had required any surgical removal of feces but states that he had required an enema as late as two years ago.  He reported the use of stool softeners and diarrhea once a week.  

On examination, the Veteran was 71 inches tall and weighed 220 pounds.  His abdomen was obese and soft without any evidence of rigidity or guarding, masses, pulsations, or tenderness to palpation.  There was no organomegaly or hepatosplenomegaly noted.  There was a well-healed, nonadherent scar, measuring 3 cm by 0.4 cm, over the umbilicus.  Following the examination, the diagnosis was constipation secondary to medication prescribed for the Veteran's service-connected PTSD.  

In July 2008, the Veteran was also examined by a VA psychologist to determine the extent of impairment due to his service-connected PTSD.  The history of the Veteran's stressor was noted as was the history of his treatment and multiple examinations.  He reported that he had been paroled in February 2008 from a conviction involving methamphetamines.  It was also noted that he had recently gotten his driver's license back.  He reportedly spent a great deal of time with a girlfriend.  The Veteran stated that he had daytime memories of his stressor once or twice a week which would intrude on his awareness.  They were elicited by violence, generally, as might be seen on television.  He also reported being jumpy and easily startled.  He thought his temper was under pretty good control.  He noted that when he was out in public, he would watch people's eyes to see if they were looking at him.  

With respect to schizophrenia, the Veteran stated that when he saw other people talking, he thought they were talking about him.  He reported a long history of hearing voices but could not make them out.  In general, he believed that people disliked him and were against him.  He stated that he had anxiety episodes during times when he was idle and suggested that he liked to isolate at home.  He noted that he did not make decisions without someone else's approval.  He reported thoughts of suicide approximately once a month and infrequent crying spells.  He also noted low energy.  He also thought his memory and concentration had slipped.

On examination, the Veteran presented a flat affect.  He spoke in a conversational tone, not indicative of acute distress.  His speech was mostly logical and related with no indications of hallucinations, delusions, or formal thought disorder during the interview.  However, he did show evidence at times of auditory hallucinations, delusions, and ideas of reference.  No obsessions or compulsions were elicited, and there was no loosening of associations or flight of ideas.  He generally showed some distance from his psychotic symptoms.  His sleep disturbance was considered mild to moderate, no eating problems were noted.  

Following the examination, the VA examiner found that the Veteran continued to meet the criteria for PTSD and paranoid schizophrenia/schizoaffective disorder.  The symptoms of paranoid schizophrenia/schizoaffective disorder were ideas of reference, delusional beliefs having to do with persecution, fears, and suspiciousness with regard to people poking or tickling him when he is asleep, preoccupation with sex, hearing voices of people talking about him, misinterpreting the motives of others, and a flat affect.  It was also noted that he had been suicidal at times with significant depressive symptoms.  

The manifestations of PTSD were identified as sleep disturbance, nightmares, intrusive recall, sensitivity to and avoidance of reminders of his trauma, startle response, problems with anger management, proneness to conflict, and estrangement, generally.  As during the previous VA psychiatric examination, the examiner concluded that the Veteran continued to present himself as someone who would experience occasional decreases in work efficiency or intermittent inability to perform occupational tasks due to PTSD signs and symptoms, but would generally demonstrate satisfactory functioning were it not for his nonservice-connected mental disorders.  The examiner cited the example in which the Veteran would likely over react to intrusions on his personal space and feel somewhat confined and feel somewhat confined if he had to be in a situation where he worked at close quarters with others.  The Veteran's re-experiencing symptoms were also felt to partially contribute to his sleep problems which would lead to a mild to moderate impact on his employment.  However, the examiner stated that the Veteran would not be unemployable due to PTSD alone.  In addition, he stated that the Veteran's PTSD resulted in some, not total, social constriction.  

Following the examination, the diagnoses were schizophrenia, paranoid type; polysubstance dependence, sustained remission; PTSD; and cluster B personality traits.  The examiner assigned a GAF of 42.  

In addition to the July 2008 VA psychologic examination, the Veteran was examined by a VA psychiatrist.  The psychiatrist confirmed that the symptoms of the Veteran's schizophrenia included ideas of reference, delusional beliefs having to do with persecution, fears, and suspiciousness with regard to people poking or tickling him when he is asleep, preoccupation with sex, hearing voices of people talking about him, misinterpreting the motives of others, and a flat affect.  

The VA psychiatrist also confirmed the Veteran's symptoms of PTSD as sleep disturbance, nightmares, intrusive recall, sensitivity to and avoidance of reminders of his trauma, startle response, problems with anger management, and proneness to conflict, as well as mood states to include anxiety and depressive moods.  The examiner noted that the Veteran's psychotropic medication could cause constipation but that it could not be determined to what degree each medication contributed.  

In July 2010, the Veteran was also examined by VA to determine the extent of impairment due to his service-connected PTSD.  He was casually dressed and adequately groomed, and his manner seemed mildly dysphoric.  His eyes were downcast throughout much of the interview.  It was noted that during his most recent VA treatment in April 2010, the Veteran had reported that he was doing pretty good.  He reported occasional auditory and visual hallucinations, especially during the afternoon.  He denied other psychotic symptoms, as well as depression and anxiety.  The diagnoses were schizoaffective disorder, PTSD, and history of alcohol abuse, and the GAF was 45.  

Although the Veteran's response to questions seemed coherent and goal-directed, there were indications of auditory hallucinations and/or delusions.  He mentioned getting personal messages from the television and radio.  

During the interview, the Veteran reported variable sleep, indicating between 4 and 8 hours, with some initial insomnia, middle insomnia and early awakening.  He did not describe significant depressive or anxiety symptoms.  He reported reexperiencing his inservice stressor through recurrent intrusive thoughts, daily images, and dreams.  He, generally, avoided discussing his military experiences and attempted to avoid thinking about them by engaging in a preoccupying activity.  He also avoided reminders such as military parades.  He also endorsed having a restricted affect, a symptom overlapping PTSD and schizophrenia.  In addition, he disliked being in crowds or public places, and the examiner stated that the Veteran likely experienced hypervigilance.  

Following the examination, the examiner stated that the Veteran's symptoms were most consistent with schizophrenia.  His report of PTSD symptoms was somewhat marginal in that the avoidance and arousal symptoms, in particular, just met the diagnostic criteria.  The examiner stated that his symptoms of a flattened affect and paranoia/hypervigilance overlapped both disabilities and had to be counted.  Otherwise, he concurred with the delineation of symptoms noted in the July 2008 VA examination.  The examiner also noted that the Veteran had a history of polysubstance abuse, which, because it was in full or partial remission, was unlikely to contribute to his symptom pattern or resultant functional impairment.  

Recognizing that schizophrenia was the preponderant source of the Veteran's mental health impairment, the examiner concurred with the previous finding that the Veteran's PTSD symptoms accounted for approximately 1/3 of that impairment.  The remaining 2/3 were found to be likely attributable to the Veteran's nonservice-connected schizophrenic symptoms.  

The Applicable Law and Regulations

The Veteran seeks entitlement to increased ratings for his service-connected PTSD and constipation.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  The applicable diagnostic codes will be listed below.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Analysis

PTSD

PTSD is rated in accordance with the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. Id.

Relevant to an evaluation of the level of impairment caused by PTSD is the score on the veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The nomenclature in DSM IV has been specifically adopted by VA in the evaluation of mental disorders. 38 C.F.R. § 4.125, 4.130 (2002).  

A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Id.; see Carpenter v. Brown, 240, 242 (1995).  

A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.; see Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  

A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  Id.; see Brambley v. Principi, 17 Vet. App. 20 (2003) (J. Steinburg concurring) (A GAF of 40 signifies considerably greater occupational impairment than a GAF of 50.)  

The Veteran contends that the initial 30 percent rating for his service-connected PTSD does not adequately reflect the level of impairment caused by that disorder.  Therefore, he maintains that an increased rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that the Veteran has been treated for psychiatric problems, since service connection for PTSD became effective on November 6, 2000.  The primary diagnoses have been schizoaffective disorder, PTSD, and polysubstance dependence, and his assigned GAF has, generally, ranged from 40 to 45.  The manifestations of the Veteran's schizoaffective disorder have been ideas of reference, delusional beliefs having to do with persecution, fears and suspicions of people tickling or poking him when he is asleep, preoccupation with sex, hearing voices of people talking about him, misinterpreting the motives of others, a flattened affect, periodic suicidal ideation, and depressive symptoms.  

The treatment records and VA examination reports show that the Veteran's PTSD is manifested primarily by sleep disturbance, nightmares, intrusive recollections of his inservice trauma, a sensitivity to and avoidance of the reminders of that trauma, undue jumpiness, anger and conflict with others, and general estrangement in the community.  In addition, the Veteran's flattened affect and hypervigilance/paranoia have been found to be symptomatic of both PTSD and schizoaffective disorder.  

Although the RO has found the Veteran totally disabled by his psychiatric problems, the examiners have found that no more than 1/3 of his mental health impairment is related to the effect of PTSD.  Indeed, the majority of the Veteran's psychiatric problems, that is, the remaining 2/3 have been attributed to his schizoaffective disorder.  

In light of the overriding nature of the Veteran's nonservice-connected schizoaffective disorder, the VA examiners have found the manifestations associated with his PTSD to be productive mild to moderate impairment.  Although they report that the Veteran's PTSD results in no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the evidence shows that he does have significant manifestations associated with the schedular criteria for 50 percent rating for PTSD.  Most notable are his flattened affect; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, as demonstrated by his estrangement in the community.  As noted above, he also has many other manifestations of PTSD.  Under such circumstances, the Board finds an approximate balance of evidence both for and against the Veteran's claim for an increased rating.  In such cases, all reasonable doubt is resolved in favor of the Veteran, and the case is being decided on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board finds that the manifestations of the Veteran's PTSD meet or more nearly approximate the criteria for the 50 percent rating.  

In arriving at this decision, the Board has considered the possibility of a still-higher schedular evaluation.  However, the Veteran does not meet many of the criteria associated with the next higher rating of 70 percent.  That is, his PTSD is not manifested by suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances (including work or a worklike setting).  As such, he is entitled to an initial rating of 50 percent and no higher for his PTSD.  To that extent, the appeal is granted.

Constipation  

There is no diagnostic code specifically applicable to rating constipation.  Accordingly, it is rated by analogy to irritable colon syndrome (spastic colitis, mucous colitis, etc.).  38 C.F.R. § 4.20, 4.114, Diagnostic Code 7319.  A noncompensable rating is warranted when there is mild impairment manifested by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate impairment, manifested by frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted when there is severe impairment manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

A further review of the evidence discloses that since service connection became effective May 8, 2002, the Veteran's service-connected constipation has been manifested primarily by subjective complaints and monthly nausea but no vomiting.  There is no rigidity or guarding, no masses, no pulsations, no tenderness to palpation, no organomegaly, and no hepatospelonomegaly.  Moreover, the Veteran's bowel sounds are active, and his weight has been generally stable.  Indeed, the treatment records and examination reports show that he has no more than occasional episodes of abdominal distress, and there are no findings that it is productive of any more than mild impairment.  On balance such findings meet or more nearly approximate the criteria for a noncompensable rating under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Accordingly, the current rating is confirmed and continued, and the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, it must be emphasizes that such doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  With respect to the issue of an increased rating for constipation, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 

Additional Considerations

In arriving at the foregoing decisions, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected PTSD and constipation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disabilities are more severe than is reflected by the currently assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected PTSD and constipation.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for his service-connected PTSD or constipation.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. In short, the evidence does not support the proposition that the Veteran's PTSD or constipation present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to an initial rating in of 50 percent for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial compensable rating for constipation is denied.  


REMAND

In November 2003, the RO notified the Veteran of the evidence necessary to substantiate his claims of entitlement to service connection for GERD and IBS.  That notice did not include alternative sources of evidence which could potentially support his claims.  

During the course of the appeal, the Veteran contended that he had treated for abdominal distress, while in service at Camp Butler, Okinawa.  On page 4 of his April 2009 brief for the Court, it was noted that the Veteran had provided numerous lay statements that he had been treated at Camp Butler in Okinawa, Japan for abdominal distress.  It was also noted that those symptoms could be due to irritable bowel syndrome.  In this regard, the Veteran stated that the records of his treatment at Camp Butler had not been produced by VA.  

In a letter, dated in October 2000, the Veteran stated that the first time he was treated by a doctor at Camp Butler, he had been given Maalox for ulcers.  He stated that this occurred in August 1979, he heard one of the doctors say that it should not be put on his record, so that no one would know that it had started there.  

The Veteran's service personnel records show that he was stationed at Camp Butler from November 9, 1978 through October 16, 1979.  His service treatment records show that during his time at Camp Butler, he was treated at the Evans Clinic.  On May 21, 1979, the Veteran was treated for multiple minor complaints, including a 2 to 3 day history of burning in his stomach.  On May 24, 1979, he was treated for an irritated urethra and a personal crisis.  He was prescribed Maalox.  On June 15, 1979, he underwent a scuba diving physical.  At that time, his abdomen was soft without tenderness.  On September 12, 1979, the Veteran was treated for complaints of general malaise, chest pains, a non-productive cough, sinus congestion, and nausea and vomiting.  The assessment was cold syndrome.  The following day, the assessment was viral syndrome, resolving.  On August 17, 1979, the Veteran underwent a physical examination for mess duty.  He responded in the negative, when asked if he then had, or had had, an intestinal parasite (hookworm, roundworms, etc.) within the previous 6 months; diarrhea within the previous 2 weeks; any other communicable disease or medical condition that could be disqualifying or need evaluation; or been sick (cold, flu, upper respiratory infection, etc.) during the previous 30 days.  On October 15, 1979, the Veteran underwent his service separation examination at the Evans Clinic.  On October 16, 1979, the Veteran's health record was screened, and he was found to be qualified for transfer.  To date, the Veteran has not identified any other periods of treatment or examination during his assignment to Camp Butler.  

In January 2007, during a consultation with the VA Gastroenterology Service, the consultant concluded that it was likely that the Veteran had IBS.  

In November 2007, the Veteran was examined at the Iowa Veterans Home.  Following the examination, the diagnoses included constipation/irritable bowel syndrome.  

During the course of the appeal, the Veteran raised contentions to the effect that his GERD and IBS were proximately due to or had been aggravated by his service-connected PTSD.  That aspect of the Veteran's appeal has not yet been developed.  

In light of the foregoing, the Board finds that additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is remanded for the following action:  

1.  Request that the Veteran identify the dates of his treatment for gastrointestinal complaints while stationed at Camp Smedley D. Butler, Okinawa, Japan, from November 9, 1978 through October 16, 1979.  Also request the name of the facility(s) where he was treated.  

A failure to respond or a negative response to any request must be noted in writing and associated with the claims folder.  

If the Veteran identifies additional treatment rendered for gastrointestinal problems during his service in Okinawa, request records reflecting that treatment, through official channels, such as the National Personnel Records Center and the service department.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

2.  The RO must advise the Veteran of alternative forms of evidence he may submit relative to his claims of entitlement to service connection for GERD and IBS.  Such alternative forms of evidence include, but are not limited to, statements from service medical personnel, statements from service comrades, reports of physical examinations conducted by employers or insurers, postservice treatment or pharmacy records, letters written or photographs taken while the Veteran was in service; and evidence of symptoms and treatment of GERD and IBS dated shortly after the Veteran's separation from service.

3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for a gastrointestinal examination to determine the nature and etiology of any gastrointestinal disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If GERD and/or IBS are diagnosed, the examiner must  identify and explain the elements supporting each diagnosis.  Then, the examiner must render an opinion, with completer rationale, as to the etiology of those disorders.  In so doing, he must render an opinion, with complete rationale, as to whether it is at least as likely as not (50/50 chance) that either or both of those disorders are proximately due to or have been aggravated by the Veteran's service-connected PTSD.

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2010). 

In the event that the Veteran does not report for the aforementioned examination, the notice scheduling the examination must be associated with the claims folder.  If the notice was returned as undeliverable, that fact must be noted in writing and associated with the claims folder.

4.  When the actions requested have been completed, undertake any other indicated development.  Then readjudicate the issues of entitlement to service connection for GERD and IBS.  This must include a determination as to whether either or both disorders are proximately due to or have been aggravated by the Veteran's service-connected PTSD.

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

While the Veteran need take no action unless he is notified to do so, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


